Citation Nr: 1104368	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1970 to February 1972.  Service in the Republic of Vietnam 
is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which declined to reopen the Veteran's claim.


FINDINGS OF FACT

1.  In a June 2004 decision, the RO declined to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral knee disability.

2.  The evidence associated with the claims folder, subsequent to 
the June 2004 rating decision, is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for bilateral knee disability.

3.  The evidence demonstrates that in-service jeep accident in 
which the Veteran claims to have incurred his bilateral knee 
disability was due to his own willful misconduct.  


CONCLUSIONS OF LAW

1.  The June 2004 RO decision denying the claim of entitlement to 
service connection for bilateral knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the June 2004 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for bilateral knee disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection is not warranted for bilateral knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral 
knee disability.  Implicit in his claim is the contention that 
new and material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.  

Although the RO reopened the Veteran's claim of entitlement to 
service connection for bilateral knee disability in the October 
2009 supplemental statement of the case (SSOC), the question of 
whether new and material evidence has been received with respect 
to each claim is one that must be addressed by the Board, 
notwithstanding decisions favorable to the appellant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (before considering a previously adjudicated 
claim, the Board must determine that new and material evidence 
was presented or secured for the claim, making RO determination 
in that regard irrelevant); see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO to 
reopen a previously denied claim).  As such, the Board will first 
consider whether new and material evidence has been received 
sufficient to reopen each claim currently on appeal.  

The Board will discuss certain preliminary matters.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, the VCAA appears to have left intact the 
requirement that a veteran must first present new and material 
evidence in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing in 
the VCAA shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to both the arthritis 
and schizophrenia issues; the standard of review and duty to 
assist do not apply to the schizophrenia claim unless it is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
issue on appeal.  

The Veteran was provided with notice of the elements for service 
connection in a letter dated April 2006.  The letter also stated, 
"[t]o qualify as new, the evidence must be in existence and be 
submitted to VA for the first time...In order to be considered 
material, the additional existing evidence must pertain to the 
reason your claim was previously denied."  The letter also 
notified the Veteran that "[n]ew and material evidence must 
raise a reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letter thereby notified the Veteran that evidence sufficient to 
reopen his previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the April 2006 VCAA letter.  
The letter stated that VA would assist the Veteran in obtaining 
relevant records from the military, the VA, or any Federal 
agency.  With respect to records from private doctors and 
hospitals, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The April 2006 VCAA letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision 
in the April 2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including "nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected disabilities, 
and witness statements.  

With respect to effective date, the April 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates of an increased rating claim:  when the claim was 
received and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training in 
the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's decision in 
Dingess.

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A (West 2002).

Thus, for the reasons expressed above, the Board finds that the 
development of this issue has been consistent with the provisions 
of the VCAA.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in December 2005, the claim will be 
adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).
An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).





Factual background

When the Veteran's claim of entitlement to service connection for 
bilateral knee disability was last finally denied by the RO in 
June 2004, the following pertinent evidence was of record.

The Veteran's service treatment records were pertinently absent 
any report of an in-service knee injury.  Moreover, the January 
1972 service separation examination did not document any 
abnormalties of the knees.

In a March 2003 VA examination report, the VA examiner diagnosed 
the Veteran with "likely degenerative joint disease of the right 
knee."  The examiner noted the Veteran's description of an in-
service jeep accident opined that "[t]he patient has a varus 
deformity, likely has a significant loss of the medial joint 
line.  Although some of this may be related to the patient's age, 
there is a likelihood as the patient's symptoms began shortly 
after his injury that he may have accelerated the degenerative 
process from his truck accident.  I would say that it is at least 
as likely as not that the degenerative process may have been 
accelerated secondary to this patient's traumatic injury in a 
rollover jeep accident, which seemed to initiate his symptoms of 
right knee pain."

In an August 2003 addendum, the VA examiner indicated that x-rays 
"[d]emonstrate bilateral medial compartment narrowing, right 
greater than left, with osteophyte formation o nthe right side 
along the medial compartment."  He further noted, "[a]s before, 
I believe that the patient sustained a knee injury that could 
have potentially accelerated his degenerative course in that 
right medial compartment.  It is as least as likely as not that 
this injury could have caused the persistent symptoms that the 
patient experienced and the acceleration that has ensued over the 
last three to four years.



The Veteran's claim was denied in the Juen 2004 RO decision.  The 
Veteran was informed of the denial and of his appeal rights in a 
July 2004 letter from the RO.  He did not appeal.

In December 2005, the Veteran, through his representative, filed 
to reopen his previously denied claim of entitlement to service 
connection for bilateral knee disability.  As indicated above, in 
a rating decision dated in August 2006, the RO declined to reopen 
the Veteran's claim.  This appeal followed.

The evidence which has been added to the record since the June 
2004 rating decision will be discussed in the Board's analysis 
below.

Analysis

In June 2004, the RO denied the Veteran's claim because the 
Veteran failed to offer evidence of in-service injury, aside from 
his own statement.  Specifically, the RO continued to deny the 
Veteran's claim because essentially there was insufficient 
evidence of the second Hickson element, in-service disease or 
injury.  

The unappealed Juen 2004 RO decision is final.  See 38 U.S.C.A. 
§ 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained 
above, the Veteran's claim for service connection may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted evidence [i.e. after June 
2004] bears directly and substantially upon the specific matter 
under consideration.  

In reviewing the evidence added to the claims folder since the 
June 2004 denial, the Board finds that additional evidence has 
been submitted which is sufficient to reopen the Veteran's claim.  
Specifically, the Veteran's service personnel records have been 
added to the claims folder, which document an in-service jeep 
accident in October 1971.  Accordingly, the missing Hickson (2) 
element is satisfied.

The corroborating evidence of the in-service jeep accident was 
not associated with the claims folder prior to the June 2004 
rating decision.  Further, this evidence is neither cumulative 
nor redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of entitlement 
to service connection for bilateral knee disability, as it 
pertains to the issue of in-service injury.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), (a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability).  

Accordingly, new and material evidence has been received pursuant 
to 38 C.F.R. 
§ 3.156(a) as to the missing element.  The Veteran's claim of 
entitlement to service connection for bilateral knee disability 
is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

The Veteran's presentation has not been limited to the matter of 
new and material evidence.  Moreover, as indicated above, in 
October 2009 supplemental statement of the case the RO reopened 
the bilateral knee disability claim and denied it on the merits.  
Thus, there is no prejudice to him in the Board's consideration 
of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran in 
the development of his claim attaches at this juncture.  The 
Board must therefore determine whether additional development of 
the evidence is needed.

In this case, VA has obtained the Veteran's service treatment and 
personnel records as well as VA and private treatment records.  
These records have been associated with the Veteran's claims 
folder.  Additionally, the Veteran was afforded a VA examination 
in March 2003.  Accordingly, the Board finds that, under the 
circumstances of this case, the VA has satisfied the duty to 
assist provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has 
the responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Discussion of the merits of the claim

The Veteran is claiming entitlement to service connection for a 
bilateral knee disability, which he asserts manifested during his 
active military service as a result of an in-service jeep 
accident.  See, e.g., the Veteran's claim dated December 2005.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence or aggravation of disease or injury; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, x-rays 
performed in August 2003 documented "bilateral medial 
compartment narrowing, right greater than left, with osteophyte 
formation on the right side along the medial compartment."  See 
the August 2003 VA examination report addendum.  Accordingly, 
Hickson element (1) is satisfied to that extent.

With regard to Hickson element (2)-evidence of an in-service 
incurrence of a disease or injury-the Board will address disease 
and injury separately.

Concerning in-service disease, the Veteran's service treatment 
records are pertinently absent any complaints of or treatment for 
knee disabilities.  Moreover, the January 1972 service separation 
examination does not document any such abnormalities.  Further, 
the record does not reflect medical evidence showing any 
manifestations of degenerative disease including arthritis during 
the one-year presumptive period after separation from service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Indeed, the earliest 
documented right or left knee symptomatology was in the March 
2003 VA examination, with degenerative changes not documented 
until the August 2003 x-ray report.  Hickson element (2) is 
therefore not met with respect to disease and service connection 
is not warranted on a presumptive basis for the bilateral knee 
disabiltiy.

With respect to in-service injury, as indicated above, the 
Veteran has repeatedly asserted that he was involved in an in-
service jeep accident.  In his December 2005 claim, the Veteran 
indicated that this jeep accident occurred in October 1971; the 
Veteran's representative directed VA's attention to the Veteran's 
service personnel records which document this accident.  See the 
December 2005 claim.

By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).  The Board has the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board has reviewed the record and does not dispute that the 
October 1971 jeep accident occurred; however, the record 
demonstrates that the accident was the result of the Veteran's 
willful misconduct.  

Under the law, service connection may be established when a 
disability or cause of death was incurred or aggravated in line 
of duty, and was not the result of a veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a) (2010).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  See 38 C.F.R. 
§ 3.1(n)(1) (2010).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative unless 
it is the proximate cause of the injury.  See 38 C.F.R. 
§ 3.1(n)(3) (2010).

38 U.S.C.A. § 105 establishes a presumption in favor of a finding 
of in line of duty. 
To deny a claim based on a finding of willful misconduct, the 
standard of proof is that a preponderance of the evidence must 
support a finding of willful misconduct. 
See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992); Forshey v. 
West, 12 Vet. App. 71, 73 (1998).  Additionally, the element of 
knowledge of, or a wanton or reckless disregard of, the probable 
consequences must be specifically addressed.  See Myore v. Brown, 
9 Vet. App. 498, 503-04 (1996).

In October 1971, the Veteran was found guilty of violation UCMJ 
Article 121, Larceny and Wrongful Appropriation, and Article 108, 
Destruction of Government Property.  Specifically, the evidence 
of record shows that in October 1971, the Veteran "did without 
proper authority, thorugh neglect, damage by traffic accident a 1/4 
ton vehicle, of a value of $3000, military property of the United 
States, the amount of said damage being about $237.  It has been 
further reported that on or about 2145 hours . . . you did 
wrongfully appropriate a 1/4 ton vehicle, of a value of about 
$3000, the propery of the U.S. Army."

Accordingly, the evidence of record demonstrates that the Veteran 
essentially stole a vehicle and misappropriated it for his own 
use.  The Veteran has not alleged that he was authorized to take 
the vehicle.  Rather, he argues that the taking amounted to a 
mere technical violation of regulation or ordinance and therefore 
does not per se constitute willful misconduct.  See  38 C.F.R. § 
3.1(n)(3) (2010).  He further asserts, through his 
representative, that he did not foresee the consequences of the 
misappropriation of the vehicle.

The Veteran's actions prior to and in conjunction with the 
October 1971 jeep accident qualify as willful misconduct for VA 
purposes.  The Veteran has not alleged that he was authorized to 
take the 1/4 ton vehicle.  Rather, he argues that "he did not 
appropriate the vehicle knowning that he was going to be involved 
in an accident or even that an accident was a possibility."  See 
the Appellant's Brief dated January 2011.  

Although the Board does not dispute that the Veteran might not 
have anticipated an accident with the vehicle, as an enlisted 
soldier and light vehicle driver 
(see the DD-214), it is likely that he was aware of the 
consequences of misappropriation when he took the jeep.  See 38 
C.F.R. § 3.1(n)(1) (2010).  Moreover, the Board notes that the 
misappropriation of a government vehicle certainly amounts to 
more than a mere technical violation of regulation or ordinance 
and therefore does not per se constitute willful misconduct.  See  
38 C.F.R. § 3.1(n)(3) (2010).  

In view of the foregoing, the Board finds that the October 1971 
jeep accident was an incidence of willful misconduct.  The 
Veteran has not identified any other incidence of service as the 
proximate cause of his bilateral knee disabilities.  Accordingly, 
Hickson element (2) is not met and the Veteran's claim fails on 
this basis.  


ORDER

Entitlement to service connection for bilateral knee disability 
is denied.




____________________________________________
L. M. Barnard,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


